People v Conroy (2021 NY Slip Op 04490)





People v Conroy


2021 NY Slip Op 04490


Decided on July 21, 2021


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 21, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
SYLVIA O. HINDS-RADIX
BETSY BARROS
LINDA CHRISTOPHER, JJ.


2010-05972
2010-05973

[*1]The People of the State of New York, respondent,
vJeffrey Conroy, appellant.


Jeffrey Conroy, Dannemora, NY, appellant pro se.
Timothy D. Sini, District Attorney, Riverhead, NY (Glenn Green of counsel), for respondent.
Laurette D. Mulry, Riverhead, NY (Felice B. Milani of counsel), former appellate counsel.

DECISION & ORDER
Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated January 30, 2013 (People v Conroy, 102 AD3d 979), affirming two judgments of the Supreme Court, Suffolk County, both rendered May 26, 2010.ORDERED that the application is denied.                       The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745; People v Stultz, 2 NY3d 277).
MASTRO, J.P., HINDS-RADIX, BARROS and CHRISTOPHER, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court